BOWMAN, Circuit Judge,
dissenting.
I respectfully dissent from Part III of the Court’s opinion. Here, just as in Northeast Bancorp, Inc. v. Board of Governors of the Federal Reserve System, 472 U.S. 159, 105 S.Ct. 2545, 86 L.Ed.2d 112 (1985), “the commerce power of Congress is not dormant, but has been exercised by that body when it enacted the Bank Holding Company Act and the Douglas Amendment to the Act.” Id. at 174, 105 S.Ct. at 2554. In Northeast Bancorp, the Supreme Court observed that the Douglas Amendment explicitly bans the interstate acquisition of banks by bank holding companies, id. at 168, 105 S.Ct. at 2550, but that it “plainly permits States to lift the federal ban entirely.” Id. at 169, 105 S.Ct. at 2551. The Court held that States may exercise their authority under the Douglas Act not only by lifting the federal ban entirely, but also by lifting it only partially. After considering both the language and the legislative history of the Douglas Amendment, the Court specifically rejected the view “that a State is allowed only two alternatives: leave the federal ban in place or lift it completely.” Id. “[Tjhere can be no other conclusion but that Congress contemplated that some States might partially lift the ban on interstate banking without opening themselves up to interstate banking from everywhere in the Nation.” Id. at 172, 105 S.Ct. at 2553.
Based on my reading of Northeast Ban-corp, I believe that the Douglas Amendment authorizes South Dakota’s partial lifting of the federal ban against the acquisition of local banks by out-of-state bank holding companies. I am unable to perceive a principled legal distinction between the entry restrictions at issue in this case and the entry restrictions that the Supreme Court upheld in Northeast Bancorp. State actions that Congress has authorized “are invulnerable to constitutional attack under the Commerce Clause.” Id. at 174, 105 S.Ct. at 2554 (citations omitted). I therefore would affirm the order of the Board.